Citation Nr: 1628486	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-18 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1979 to December 1982.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Detroit, Michigan.  

The Veteran appeared and testified before the undersigned at a February 2016 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

The Veteran's appeal initially included claims of entitlement to increased disability ratings for urinary incontinence, status post hysterectomy laparoscopic vaginal cuff closure/bilateral salpingo oophorectomy, and hypertension with history of mitral valve prolapse; however, the Board notes that these matters were withdrawn by the Veteran in November 2014.  See 38 C.F.R. § 20.204 (2016).  Moreover, these issues were not certified to the Board on appeal by the Agency of Original Jurisdiction (AOJ).  As such, they are not before the Board at this time; however, given the Veteran's February 2016 testimony regarding these issues, she is advised that if she wishes to pursue her previously withdrawn increased rating claims, she may file such claims with the AOJ.  


FINDING OF FACT

The Veteran is not precluded from securing and following a substantially gainful occupation by reason of her service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran was provided with adequate notice regarding her claim of entitlement to a total disability rating based upon individual unemployability (TDIU) in May 2010.  

Regarding the duty to assist, the RO has obtained and associated with the claims file VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and various lay statements.  

The Veteran was afforded relevant VA examinations in June 2010 and April 2012.  The VA examinations and opinions of record are adequate to decide the Veteran's claim on appeal because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Neither the Veteran nor her representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran filed her TDIU claim in May 2010.  Her service-connected disabilities during the appeal period include urinary incontinence (rated as 60 percent disabling from March 27, 2009), status post hysterectomy laparoscopic vaginal cuff closure/bilateral salpingo-oophorectomy (rated as 50 percent disabling from April 1, 2005), hypertension with history of mitral valve prolapse (rated as 30 percent disabling from March 4, 2008), eczema (rated as 30 percent disabling from February 25, 2011), pancreatitis (rated as 10 percent from February 25, 2011), left foot bunion (rated as noncompensable from August 1, 2006), and right foot bunion (rated as noncompensable from September 1, 2011).  Her combined disability rating is 90 percent from March 27, 2009.  Therefore, the Veteran has met the schedular criteria for a TDIU rating for the entire period on appeal.  See 38 C.F.R. § 4.16(a).  

Turning to the relevant evidence of record regarding the Veteran's employability, a January 2007 VA hypertension examination documents the Veteran's report that her increased headaches, which she attributed to hypertension, resulted in increased absenteeism.  An August 2008 VA gynecological examination documents the Veteran's report that she had been unemployed for two to five years due to depression.  

In June 2010, the Veteran was afforded a VA general medical examination to assess her employability.  The examiner noted that her blood pressure was stable; therefore, her hypertension should not present issues related to employability.  The Veteran denied any issues with respect to her hysterectomy, which the examiner stated should not present any issues related to employability.  Regarding her urinary incontinence, the examiner stated that it was a "huge" issue which resulted in the use of absorbent pads changed multiple times per day, frequent trips to the bathroom, frequent doctor visits, and the social stigma of incontinence, all of which would make it difficult for her to be employed.  

In April 2012, the Veteran was again afforded a VA general medical examination to assess the functional impact of her service-connected disabilities upon her employment.  The VA examiner stated that there were no current findings of disability from her hysterectomy upon physical examination and her hypertension was stable.  He noted the Veteran's report that the was unable to work due to urinary incontinence which required absorbent pads changed approximately fifteen times per day and stated that her urinary incontinence would affect her employability in that she would be able to do a desk job, but not physical labor.  The examiner ultimately concluded that the Veteran was unemployable due to nonservice-connected factors, which was supported by her SSA disability records.  

Indeed, SSA disability records contain an October 2007 disability determination and transmittal which documents that the Veteran was found to be disabled from June 2007 due to affective/mood disorders.  

Significantly, the preponderance of the evidence of record, including as discussed above, reflects that the Veteran is primarily disabled due to her nonservice-connected psychiatric disorders, rather than as a result of her service-connected disabilities.  The Board acknowledges that the Veteran's service connected disabilities, most notably her urinary incontinence, result in some impairment of her ability to secure or follow a substantially gainful occupation; however, the preponderance of evidence weighs against the finding that she is completely precluded from securing or following a substantially gainful occupation consistent with her education and professional occupational experience due solely to her service-connected disabilities.  Notably, while the June 2010 VA examiner concluded that the Veteran's service-connected urinary incontinence would make it difficult for her to be employed, the April 2012 VA examiner reasoned that she would be able to work at a desk job given her urinary incontinence.  

Additionally, the Board has considered the Veteran's own statements asserting that she is unemployable due to her service-connected disabilities; however, such statements are less probative regarding whether her service-connected disabilities completely preclude her ability to secure or follow a substantially gainful occupation, as she lacks vocational and occupational expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Therefore, for the reasons and bases set forth above, the preponderance of the evidence is against finding that the Veteran's service-connected disabilities alone preclude her participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A TDIU rating is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


